Me. Justice Wole
delivered the opinion of the court.
The fiscaiL moves to dismiss this appeal because the brief prepared by counsel contains neither an assignment of errors nor a separate discussion of them. In other words, that while there is a discussion error is not assigned. There is a suggestion that the defendant, not represented by counsel, was not duty brought to trial in accordance with section 448 of the Code of Criminal Procedure when there is nothing to show that such a question was raised in the court below. *87There is also a discussion of the evidence. There was a conflict and the case left to a jury on instructions not duly attached. As the brief fails to comply with the rules and we find no merit in the discussion, the appeal must be dismissed.
' Mr. Justice Hutchison took no part in the decision of this case.